Citation Nr: 9932249	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1942 to December 1945; he 
died on November [redacted], 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death, entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318, and 
established eligibility under 38 U.S.C., Chapter 35.  A 
notice of disagreement (NOD) was received in March 1997 and 
the RO issued a statement of the case (SOC) in April 1997.  
The appellant's substantive appeal was received later that 
same month.  

In June 1997, the appellant testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  At that hearing, the appellant withdrew the 
issues of service connection for cause of death and 
entitlement to eligibility under 38 U.S.C., Chapter 35.  
Thus, the issue presently before the Board is as noted on the 
preceding page.  

In April 1999, the Board remanded the case to the RO for 
further development.  A letter was sent to the appellant in 
May 1999.  The appeal was received back at the Board in 
August 1999.  


REMAND

In a written brief presentation of December 1998, the service 
representative indicated that the appellant disagreed with 
the April 1996 RO decision which assigned an effective date 
of October 1988 for the grant of a 100 percent rating for the 
service-connected psychiatric disorder and that there was 
error in the actions such as the March 1985 rating action 
which, after the Board's remand, increased the evaluation for 
the nervous disorder to 50 percent and found that this 
granted substantially all benefits sought on appeal.  The 
representative cited AB v. Brown, 6 Vet. App. 35 (1993) in 
support of the contention that it was error to find that the 
50 percent evaluation was a complete grant of the issue on 
appeal.  The representative maintained that, as the Social 
Security Administration and the Plumber's Union Local 27 had 
found the veteran to be totally disabled in the 1970's, it 
was erroneous for the VA not to grant a total rating; thus, 
it was argued that previous rating decisions contain clear 
and unmistakable error (CUE).  

As noted above, this case was previously remanded to the RO 
for further development.  Significantly, the RO was directed 
to address the arguments set forth by the service 
representative.  The RO was also directed to obtain copies of 
all VA treatment records of the veteran since service, which 
are not currently of record; give the appellant the right to 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to received a different decision on a 
service-connection-related issue; readjudicate the 
appellant's claim, with consideration of the representative's 
arguments regarding the determination of the SSA and 
Plumber's Union Local 27, CUE, and the Court's holdings in 
Carpenter v. West, Green v. Brown, and Wingo v. West as 
regards entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991); 11 Vet. App. 140 (1998), 10 
Vet. App. 111 (1997), and 11 Vet. App. 307 (1998), 
respectively.  The RO was also asked to provide the appellant 
and her representative with an appropriate supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  

In compliance with the Board's remand, the RO contacted the 
appellant and requested information regarding her claim for 
DIC benefits under the provisions 38 U.S.C.A. § 1318; 
however, the appellant failed to respond to the RO's request.  
No further action was taken by the RO.  Nonetheless, the RO 
should have made an effort to obtain the records associated 
with the veteran's application and receipt of disability 
benefits from the SSA (as reported by the appellant at the 
June 1997 hearing).  See, e.g., Clarkson v. Brown, 4 Vet. 
App. 565, 567-68 (1993); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  There also appears to have been no attempt by 
the RO to obtain any additional VA treatment records of the 
veteran.  Since such records are deemed to be in constructive 
possession of the RO and Board, and the records may affect 
the outcome of the claim, an attempt should have been made to 
obtain any VA treatment records, which are not currently in 
the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board has not been fully 
completed, another remand is now required. 38 C.F.R. § 19.9 
(1999).  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to her claim, the 
case must again be REMANDED to the RO for the following 
development:

1.  The RO should again attempt to obtain 
and incorporate into the claims file 
copies of all VA medical records, 
inpatient or outpatient, pertaining to 
treatment of the veteran since service, 
which are not currently in the claims 
folder.  If such records cannot be 
located, a signed statement to that 
effect, setting forth all attempts to 
locate these records, should be 
incorporated into the claims file.  

2.  The RO should contact the SSA and 
secure for the claims folder copies of 
records pertinent to the veteran's claim 
for such benefits, as well as the medical 
records relied on concerning that claim.  
38 U.S.C.A. § 5106 (West 1991).  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.  

3.  Thereafter, the RO should again 
review the appellant's claim of 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  
Consideration must be given to the 
representative's arguments regarding the 
determination of the SSA and Plumber's 
Union Local 27, CUE and to the cited 
Court cases (Carpenter, Green and Wingo, 
supra).  

4.  If the decision remains adverse to 
the appellant, both she and her 
representative should be furnished a 
supplemental statement of the case, which 
summarizes the pertinent evidence, all 
applicable law and regulations, and the 
reasons and bases for the decision 
reached.  They should be afforded a 
reasonable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to obtain 
clarifying data and to accord the appellant due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




